JOSEPH, C. J.,
dissenting in part; concurring in part.
Wife contends that the court erred in not considering the transferred property in dividing the marital estate. The trial court noted that ORS 107.105(1)(f) provides for a rebut-table presumption of equal contribution to all property acquired during the marriage, regardless of who holds title, and said that it found certain facts sufficient to support husband’s claim of sole entitlement to the property. Even if we were to agree with the trial court that the presumption of equal contribution was overcome, see Jenks and Jenks, 294 Or 236, 241, 656 P2d 286 (1982), the inquiry does not end there. The statutory presumption is only one consideration in making a property division which is “just and proper in all the circumstances.” Jenks and Jenks, supra, 294 Or at 242.
The trial court concluded that equity was being done, because wife would share in any profits made from the farm part of the inherited property by reason of the award made from that source and because the court also awarded wife her own inheritance of $24,298. The failure of the trial court to include the value of husband’s inherited property in dividing the marital assets was error.1
After the conveyance of the inherited property, husband continued to treat it as his own. There is conclusive evidence that the only real purpose of the transfers was to *420defeat any claim of wife either in the event of a dissolution or on husband’s death. Although the conveyances are absolute in form, their purpose and the secrecy persuades me that the children were not intended to have any benefit, economic or otherwise, during husband’s life and that he intended to go on treating the property as his own as long as he lived. That he might not have always been able to do that without the children’s knowledge and cooperation is only marginally relevant to what would be fair and equitable in the circumstances. The majority, significantly, points to nothing that indicates that husband ever intended that the children even know about the transfers during his lifetime.2
Wife would have us set aside the conveyances as fraudulent, but we cannot do that without the grantees being parties in this case. Had husband not conveyed it away, I would conclude that wife would have been entitled to a share of the inherited property. His unjustifiable actions to defeat her entitlement should not be permitted to achieve their intent. If the inherited property’s agreed value is included in the division, the disparity in awards between husband and wife is $201,434 in his favor. There is not sufficient other property out of which to rectify the balance, either in quantity or kind. Nonetheless, a balance needs be found. I would award her a judgment, with interest at the legal rate from the date of the original judgment, payable in full not later than July 1, 1990, in addition to the property awarded her by the original judgment.3
I agree with the majority on the issue of support.

 Property awarded wife, including the Portland home and her inheritance, had a value of $106,323. Property awarded husband, including the money in his PERS account, had a value of $69,750. No valuation of his retirement benefits was offered. These figures ignore his inherited property.


 Had husband died after the conveyances and before the dissolution, it is doubtful that his plan to defeat wife would have succeeded. See Halleck v. Halleck et al, 216 Or 23, 337 P2d 330 (1959).


 Although it means well, the majority would define “net taxable income” in a way that might well encourage husband, by the manipulation of expenses, to continue to cheat wife.